Title: From Thomas Jefferson to Adam Lindsay, 4 November 1792
From: Jefferson, Thomas
To: Lindsay, Adam



Sir
Philadelphia Nov 4. 1792.

I must now repeat to you my annual sollicitation to procure and send me 200 ℔ myrtle wax candles. I do not know whether the mixing tallow with the wax be absolutely necessary. If not, I would wish them of the pure wax; but if some mixture be necessary, then as little as will do.
We have received official applications from the Mayor and municipality of Marseilles to the President of the U.S. praying that our merchants may be encouraged to send wheat and flour there in great quantities, and as soon as possible, as they are likely to be greatly distressed for it there, and in that part of Europe. This application will appear in the papers of this week. I am Sir Your very humble servt

Th: Jefferson

